


EXHIBIT 10.4




PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.




November 15, 2010


Orbitz Worldwide, LLC
500 West Madison
Suite 1000
Chicago, Illinois 60661
Attention: Barney Harford, Chief Executive Officer


Re:
Letter Agreement, anticipated to be executed between Orbitz Worldwide, LLC
(“Orbitz”) and ITA Software, Inc. (“ITA”) (“ITA-Orbitz Letter”)





Dear Mr. Harford:


Upon execution, this letter (“Google-Orbitz Letter Agreement”) confirms that the
undersigned parties agree as follows:


Upon the closing of the acquisition of ITA Software, Inc. (together with its
Affiliates, “ITA”) by Google Inc. (together with its Affiliates, “Google”),
Orbitz shall have the right, in Orbitz's sole discretion, to terminate (to the
extent the ITA-Orbitz Letter is executed prior to the acquisition close date)
the ITA-Orbitz Letter referenced above (together with any subsequent agreement
executed between Orbitz and ITA prior to the acquisition close date , the
“ITA-Orbitz Agreement”). Orbitz shall give Google no less than (***) ((***))
days' prior written notice of Orbitz's election to terminate the ITA-Orbitz
Agreement pursuant to the foregoing sentence. As used herein, “Affiliate” means,
with respect to a party, any entity or person controlling, controlled by, or
under common control with such party, where “control” means the ability
(directly or indirectly) to direct the management of another or ownership
(directly or indirectly) of greater than fifty percent (50%) of the voting
interests of another.


If the foregoing correctly reflects the understanding and agreement between us,
we request that you cause this Google-Orbitz Letter Agreement to be executed on
behalf of Orbitz and returned to us.


Sincerely,


Google Inc.
 
Orbitz Worldwide, LLC
 
/s/ Donald Harrison
 
/s/ Barney Harford
 
Name: Donald Harrison
 
Name: Barney Harford
 
Title: Deputy General Counsel and Assistant Secretary
 
Cheif Executive Officer
 





